                                                THE CITY OF NEW YORK
JAMES E. JOHNSON
Corporation Counsel
                                              LAW DEPARTMENT                                       BRACHAH GOYKADOSH
                                                   100 CHURCH STREET                                         Senior Counsel
                                                   NEW YORK, NY 10007                                 bgoykado@law.nyc.gov
                                                                                                      Phone: (212) 356-3523
                                                                                                        Fax: (212) 356-1148


                                                                                          November 17, 2019
          By ECF
          Honorable William H. Pauley III
          United States District Judge
          United States District Court
          Southern District of New York
          Daniel Patrick Moynihan Courthouse
          500 Pearl Street
          New York, New York 10007
                           Re:   Lori Gjenashaj, et al. v. City of New York, et al., 19 Civ. 4142 (WHP)
          Your Honor:

                  I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
          of New York, and the attorney assigned to the defense in the above-referenced matter. In that
          capacity, I write in accordance with Local Civil Rule 37.2 and Rule III.A.iv. of the Court’s
          Individual Rules and Practices to respectfully request that the Court schedule a conference to
          discuss plaintiffs’ failure to respond to defendants’ discovery requests, or in the alternate, compel
          plaintiffs to respond by a date certain . Pursuant to the Court’s Individual Rules and Practices,
          defense counsel asked plaintiffs’ counsel to provide their portion of the letter but plaintiffs’
          counsel has refused to do so, stating that they believe this letter is “not warranted.” Thus,
          although defendants have attempted to comply with the Court’s Individual Rules, due to
          plaintiffs’ recalcitrance, we have been unable to do so.

                      I.   Relevant Facts and Procedural History.

                  By way of background plaintiffs initiated this action pursuant to 42 U.S.C. § 1983 on
          May 8, 2019 by filing the Complaint, wherein they alleged various civil rights violations
          including false arrest and excessive force following a non-fatal shooting. (Docket Entry No. 1).
          On August 1, 2019, the parties appeared for an initial conference and the Court ordered that all
          parties complete fact discovery by January 15, 2020. (Docket Entry No. 11). To that end,
          defendants served interrogatories and document requests on plaintiffs on August 28, 2019. (See
          Discovery Requests, annexed hereto as Exhibit “A”). These discovery requests were served
          pursuant to Rule 33 and Rule 34 of the Federal Rules of Civil Procedure. No proper response
          has been forthcoming.
        Simply, plaintiffs have failed to respond in a complete manner to defendants’ discovery
requests. Plaintiffs did not respond to defendants’ discovery requests within 30 days of service.
After emails from defense counsel on October 11, 2019, on October 15, 2019, plaintiff Lori, by
her counsel, provided handwritten but sorely inadequate and incomplete responses to defendants’
interrogatories and document requests. (See Responses from Plaintiff Lori annexed hereto as
Exhibit “B”). 1 Plaintiff Qamil failed to provide any responses whatsoever.

        After numerous conferrals by telephone 2 and after promising that the discovery
deficiencies would be cured, on November 6, 2019, plaintiffs finally provided updated discovery
responses, this time typed. (Updated Responses from Plaintiff, annexed hereto as Exhibit “C”). 3
These responses were still sorely inadequate. By way of example, for Interrogatory No. 5,
plaintiffs failed to identify any expenditures and the specific amounts claimed to date. For
instance, in response to Interrogatory No. 7, which asked for all medical providers—
understandably relevant and important in an excessive force shooting case—plaintiffs merely
stated that “detailed medical records to this interrogatory have already been produced.”
Similarly, for Interrogatory No. 11, plaintiffs failed to completely answer and respond to whether
any claims were made to an insurance carrier and identify the date, injury, and insurance carrier.
Moreover, plaintiffs utterly failed to respond to defendants’ document requests, merely stating
that documents were produced, without identifying any Bates stamp numbers, indicating whether
the documents exist, or making any efforts to obtain documents (See Document Request No. 9,
13, 17, 24, 26, 27). In sum, despite repeated meet and confers and despite repeated extensions
from defendants to respond to these requests (in an attempt to avoid judicial intervention),
plaintiffs have failed to adequately respond. Given that the parties are operating under a tight
discovery schedule, defendants now reluctantly seek the Court’s intervention.

             II.    Legal Basis for Defendants’ Discovery Motion.

        Rule 33 of the Federal Rules of Civil Procedure states that interrogatories must be
answered and objected to within 30 days after being served; that each interrogatory must be
answered separately and full in writing; and that the grounds for objecting must be stated to with
specificity. See FED. R. CIV. P. 33. Similarly, Rule 34 requires responses to document requests
within 30 days after being served. See FED. R. CIV. P. 34. Pursuant to Rule 37, a party seeking
discovery may move for an order compelling an answer if a party fails to answer an interrogatory
or produce documents. See FED. R. CIV. P. 37(a)(3)(b)(iii)-(iv). An incomplete disclosure,
1
    Certain responses have been redacted for plaintiffs’ privacy.
2
  Indeed, defendants certify that they attempted, in good faith, to confer by telephone with plaintiffs to obtain
responses without judicial intervention. The parties have conferred regarding plaintiffs’ failure to respond to
defendants’ interrogatories and document requests on numerous occasions over the past weeks. The parties have
engaged in emails and numerous telephone conversations, including on October 17, 2019 and October 31, 2019 and
most recently on November 5, 2019. Plaintiffs’ counsel expressed that this motion was unwarranted as the parties,
in his opinion, had not conferred enough. Defendants disagree. There is no duty to confer unlimitedly. Indeed,
defendants have made several good faith attempts to resolve this issue in the last month. At this point, defendants
are prejudiced by plaintiffs’ delays as they must reschedule plaintiffs’ deposition to January 2020—edging very
close to the discovery deadline.
3
    Certain responses have been redacted for plaintiffs’ privacy.

                                                            2
        answer, or response is treated like a failure to disclose, answer, or response. See FED. R. CIV. P.
        37(a)(4). The Court may order sanctions if a party, after being properly served, with
        interrogatories or document requests, fails to serve its answers, objections, or a written response.
        See FED. R. CIV. P. 37(d)(1)(ii).

                Here, plaintiffs do not object to the requested discovery. Indeed, they cannot do so. The
        requested discovery is patently relevant. Indeed, “[p]arties may obtain discovery regarding any
        nonprivileged matter that is relevant to any party's claim or defense[.]” Chen-Oster v. Goldman,
        Sachs & Co., 293 F.R.D. 557, 561 (S.D.N.Y. 2013), citing FED. R. CIV. P. 26(b)(1). “Although
        not unlimited, relevance, for purposes of discovery, is an extremely broad concept.” Chen-Oster,
        293 F.R.D. at 561, citing Condit v. Dunne, 225 F.R.D. 100, 105 (S.D.N.Y. 2004); Oppenheimer
        Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). “[R]elevance is still a broad concept.” Michael
        Kors, L.L.C. v. Su Yan Ye, No. 18 Civ. 2 684 (KHP), 2019 U.S. Dist. LEXIS 60057, at *4
        (S.D.N.Y. Apr. 8, 2019). The discovery sought here is at the heart of any purported damages in
        this non-fatal shooting case—and plaintiffs do not claim that it is not. Simply, defendants are
        asking for basic discovery in a case where plaintiffs are claiming millions of dollars in damages.
        There is nothing out of the ordinary about these requests, yet plaintiffs’ failure to completely
        respond is extraordinary.

               Therefore, defendants respectfully request that the Court schedule a Local Civil Rule 37.2
        conference 4 to discuss plaintiff’s non-compliance with the Federal Rules of Civil Procedure or
        order plaintiffs to fully respond to defendants’ discovery requests by a date certain in pain of
        sanctions.

                          Thank you for your consideration herein.

"QQMJDBUJPOHSBOUFE5IFQBSUJFTBSFEJSFDUFE                        Respectfully submitted,
UPBQQFBSGPSBDPOGFSFODFPO5VFTEBZ 
/PWFNCFS BUQNUPEJTDVTT
%FGFOEBOUThBOUJDJQBUFENPUJPOUPEJTNJTT
BOEUIFQBSUJFThEJTDPWFSZEJTQVUF                                     Brachah Goykadosh
                                                                       Senior Counsel
                                                                       Special Federal Litigation Division
        cc:      Joseph I. Stone, Esq.
                 Edward S. Stone, Esq.
                 Attorneys for Plaintiffs


                           Dated: November 20, 2019
                                  /FX:PSL /FX:PSL


        4
         To the extent that the Court believes a conference is necessary, the undersigned respectfully reminds the Court that
        she will be on trial during the weeks of November 18, 2019 and December 16, 2019 in the Eastern District of New
        York and respectfully requests that the Court refrain from scheduling any conferences during those weeks and on
        November 29, 2019 (the day after Thanksgiving).


                                                                 3
